 HONDA OF MINEOLATwo Wheel Corp. d/b/a Honda of Mineola andAmalgamated Local Union 355. Cases 29-CA-3991 and 29-CA-3991-2October 20, 1977SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 16, 1975, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding' finding, inter alia, that Respon-dent had violated Section 8(a)(3) and (I) of theNational Labor Relations Act, as amended, bydiscriminatorily discharging employees Glenn Musa-no, Stewart Lilker, Robert Siegfried, David Kocivar,Thomas Dodge, Dario Ardito, and Albert Antonsen.The Board ordered that they be reinstated and madewhole for any loss of earnings suffered by reason ofthe discrimination against them.2On April 21, 1976, the United States Court ofAppeals for the Second Circuit issued its judgment3enforcing the Board's Order. Thereafter, on Decem-ber 30, 1976, the Regional Director for Region 29issued and served on the parties a backpay specifica-tion and notice of hearing. Respondent filed ananswer on January 25, 1977. On April 14 and 15,1977, a hearing was held before Administrative LawJudge Marvin Roth for the purpose of determiningthe issues and amounts of money due under thebackpay specification.4On June 23, 1977, Administrative Law JudgeMarvin Roth issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and brief and has decided to affirm therulings, findings,5and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Two WheelCorp. d/b/a Honda of Mineola, Mineola, New York,233 NLRB No. 19its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.I 218 NLRB 486(1975).2 The Board found that Antonsen was not entitled to reinstatement as hewas a temporary employee whose employment was to cease in September1974. However, the Board ordered that he be made whole for any loss ofearnings from the date of his unlawful discharge until such time asRespondent would have lawfully terminated his employment.3 542 F.2d 1165.4 At the hearing, Respondent withdrew its answer to the backpayspecification as to Antonsen.5 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Brooklyn, New York, on April 14 and 15, 1977,based on a backpay specification issued on December 30,1976, for purposes of resolving a controversy over theamount of backpay due Glenn Musano, Stewart Lilker,Robert Siegfried, David Kocivar, Thomas Dodge, andDario Ardito under the terms of the Board's Order issuedon June 16, 1975 (218 NLRB 486, enfd. per curiam 542F.2d 1165 (C.A. 2, 1976)).1 The Board found that TwoWheel Corp. d/b/a Honda of Mineola (herein called theCompany or Respondent) had discriminatorily terminatedeach of the employees, thereby violating Section 8(a)(3)and (1) of the Act. The Board issued, in pertinent part, aconventional reinstatement and backpay order. The princi-pal issue concerns the projected gross earnings which thesix employees would have made if working for theCompany during the backpay period, absent the discrimi-nation against them. Additionally, an issue has been raisedas to the termination date of the backpay period. TheCompany does not contend that the employees failed tomake an adequate effort to obtain interim earnings, or thatthey otherwise willfully incurred loss of earnings. There-fore, no issue is presented as to the computation of interimearnings.All parties were afforded full opportunity to participate,to present relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Upon theentire record in this case2and from my observation of thedemeanor of the witnesses, and having considered thebriefs submitted by General Counsel and the Company, Imake the following:FINDINGS AND CONCLUSIONSA. The Backpay PeriodThe backpay period for the employees begins on thedates of their respective terminations during the period ofAt the hearing the Company withdrew its answer to the specificationwith respect to a seventh discnminatee, Albert Antonsen, and subsequentlypaid the amount of backpay computed to be due Antonsen.2 Certain errors in the transcript herein have been noted and corrected.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 24 through September 1, 1974. General Counselcontends that the backpay period for Kocivar ends onMarch 10, 1975,3 the date on which he returned to work,and for the remaining employees on March 15, the dayfollowing the last date which the Company gave them toaccept its offer of reinstatement. The Company contendsthat the backpay period for Lilker, Kocivar, and Siegfriedends on February 24 (without indicating any reason forthis date), and for Dodge, Ardito, and Musano on March3, when the Company first offered them reinstatement. OnMarch 3, the Company sent identical telegrams to each ofthe seven discriminatees, offering them reinstatement anddirecting them to contact Company President MorrisZagarek " ONLY, within 72 hours," in order to arrange theirreturn to work. The offer was invalid under Board law,because it did not allow them a reasonable period of timein which to decide whether they wished to accept the offer.Southern Household Products Company, Inc., 203 NLRB881, 882-883 (1973). On March 7, the Company sent aletter to each of the employees, extending to March 14 thetime in which they could notify the Company if theywished to return to work. General Counsel does notcontend that this was an unreasonable period of time.Under Board law, "backpay is tolled on the date of actualreinstatement, on the date of rejection; or in the case ofthose who did not reply on the date of the last opportunityto accept." Southern Household Products, supra at 882.Therefore, the specification is correct as to the backpayperiod.B. The Company's Economic DefenseThe Company's principal contention is that the specifica-tion overstates the amount of gross backpay because,according to the Company, there was not sufficient workfor the employees during the backpay period, which theCompany further contends, was coextensive with its ownoff-season period. In further explication of its position, theCompany contends that most of the incumbent individualsstated in the specification to be comparable employees forbackpay purposes, are not comparable for various reasons,i.e., they were supervisory or managerial personnel, orsenior to the discriminatees, or enrolled under a VeteransAdministration training program, or because of a combina-tion of these asserted reasons. It is settled law that inbackpay proceedings the burden is on the Respondent toestablish such economic defenses to the backpay formulaused by the General Counsel in the specification. MastroPlastics Corporation and French-American Reeds Manufac-turing Co., Inc., 136 NLRB 1342, 1346 (1962), enfd. 354F.2d 170, 175 (C.A. 2, 1965), cert. denied 384 U.S. 972(1966).In support of its position, the Company presented thetestimony of only one witness, Company President MorrisZagarek, and some documentary evidence. No corrobora-tive witnesses were presented, although on various pointswhich were significant to the Company's position suchcorroboration would seem to have been called for. Forexample, Zagarek was demonstrably unfamiliar with the3 All dates herein refer to the period from August 1974 through March1975, unless otherwise indicated.Company's gross payroll records (or alleged records), butthe person who prepared or maintained such records wasnot called as a witness. (Zagarek testified that one"Angelo" in the accounting department had compiled thefigures contained in the summary sheets which theCompany presented in evidence.) Zagarek testified that hiswife Esther handled the paperwork and discussionsconcerning the Company's VA training program, but shewas not called to testify about that matter. Zagarek alsomade sweeping generalizations about the alleged superviso-ry or managerial status of certain comparable individualsnamed in the specification, which he was unable to supportby specific facts. However, supervisors who would be asfamiliar or more familiar than Zagarek with the duties ofsuch individuals, e.g., his son Phillip, or Harry Wachter,were not presented as witnesses. The absence of suchcorroboration looms large when Morris Zagarek's credibili-ty, or lack of credibility is considered. In the unfair laborpractice case, the Administrative Law Judge found thatZagarek was not a reliable witness, and declined to credithis testimony where it conflicted with that of otherwitnesses. I have arrived at a similar appraisal. Zagarekrepeatedly demonstrated his willingness to testify toanything, no matter how incredible or even absurd, if hethought it might mitigate backpay. His testimony onvarious material matters was repeatedly contradicted byhimself, his records, the evidence and findings in the unfairlabor practice case, or the inherent implausibility of histestimony. For example, Zagarek categorically testifiedthat no employee had received an hourly increase of morethan 25 cents during the entire period of September 30,1973, to March 31, 1975. After being confronted withcompany records which showed that some 15 employeeshad received raises ranging from 50 cents to $ per hour in1974, many of which were in the late summer and early fallof 1974, following the termination of the discriminatees,Zagarek retracted his previous testimony. Zagarek alsocategorically testified that his work force, which allegedlyreached a peak of 40 during the busy season, which hedescribed as being from March to August, was reduced toless than 50 percent of its size during the backpay period,and that this same proportionate reduction took place ineach of the departments in which the discriminatees hadworked (sales, service, and parts). Zagarek added that onlythe less senior employees were laid off. He further testifiedthat this reduction of 50 percent or more invariably tookplace every year, beginning in September. However, in theunfair labor practice case the Board found, on the basis ofthe Company's own contentions, that the Companynormally reduced its work force by one-third to 40 percent,and not 50 percent as found by the Administrative LawJudge. The Judge found (and the Board affirmed thesefindings), that when, on August 28 (i.e., during the peakseason), the Union4and the Company discussed theUnion's demand for recognition based on signed authori-zation cards, and specifically discussed the composition ofa bargaining unit, the Company presented a list of 23personnel, including the three Zagareks and SupervisorsHarry Wachter and Ted Port. As the Union was attempt-' Amalgamated Local Union 355, the Charging Party herein.82 HONDA OF MINEOLAing to demonstrate majority support on the basis of ninecards, and the Company was decidedly opposed tounionization, it may fairly be inferred that if the Companyhad any basis for showing a larger unit, it would have doneso.5Musano had been discriminatorily discharged onAugust 23. During the period from August 29 to September1, the Company terminated seven employees, including thesix remaining discriminatees.6Only four of the discrimina-tees were told that they were being laid off for lack of work,and one, Siegfried, who worked in the service department,was ostensibly terminated for refusing to work overtime. Infact, as found by the Board, all seven employees wereactually terminated because of their union sympathies andactivities. Thereafter, as found by the Administrative LawJudge, the Company hired new full-time and part-timeemployees, including one full-time employee in the partsdepartment, in October, two full-time employees in theservice department, on September 21 and October 12,respectively, and one full-time employee in the salesdepartment, on September 14.7In fact, no employee was laid off for lack of work duringthe backpay period. Employees who left were replaced.Indeed, in December, almost at the nadir of the off-season,Zagarek terminated parts department employee KennethRuppel, who was working full time and in excess of 40hours per week, because he was unwilling to work evenlonger hours. As for Zagarek's definition of the busy andoff-seasons, the Company in its brief impliedly concededthis to be an exaggeration, stating that the Company'sbusiness declined "in the late fall and winter months." Infact, as credibly testified by Ruppel, the Company's busyseason depended mainly on the weather, and continuedthrough September and October if the weather was warm.8As to seniority as a basis for alleged but nonexistentlayoffs, Zagarek testified otherwise in the unfair laborpractice hearing. Zagarek admitted that on July 23, 1974,he informed the Company's employees that "continuingemployment will be based on seniority, productivity,aptitude and general attitude." Moreover, as found by theAdministrative Law Judge in the unfair labor practice case,the Company informed its employees that it had a policywhich was designed to minimize or eliminate any need foreconomic layoffs. Specifically, the employees were in-formed that the Company operated under a 3 to 2 formula,whereby for each 3 hours of work during the busy season,the employees were guaranteed 2 hours of work during theslow season.9In contrast to the testimony of Zagarek, Ihave no reason to question the credibility of the witnesses5 The Administrative Law Judge found, on the basis of the nine cardsand a 10th which it subsequently obtained, that the Union enjoyed amajority status (10 cards in a unit of 18 employees). as of September 3, andhe issued a Gissel bargaining order.6 The seventh, Steven Dyroff, also alleged as a discriminatee, was deletedfrom the complaint on motion of General Counsel because of his failure toappear or cooperate.7 As indicated by the Company's payroll records, the new hires referredto above were David Lew (parts), Jay Wilkner and Robert Janelli (service),and Marc Frantham (sales). John Ryan and Barry Riffle were hired as part-time employees in sales on August 26 and September I I, respectively.8 General Counsel attached to its brief, temperature statistics maintainedby the National Weather Service at Kennedy Airport, which indicated, insum, that cold weather conditions set in about November 15. The Companyhas not disputed, and I have no reason to question the accuracy of thesestatistics. Therefore, I am takingjudicial notice thereof.presented by General Counsel. In view of the foregoingevidence, including Zagarek's demonstrated lack of veraci-ty, and the conspicuous absence of testimonial corrobora-tion of the Company's case, I have not, unless otherwiseindicated, credited Zagarek's testimony as to any disputedmatter, or the contents of the self-serving alleged recordswhich the Company presented in evidence, except to theextent that such testimony and documents contain admis-sions against interest or are corroborated by other, moreprobative evidence.C. The Discriminatee ClaimantsI. Glenn MusanoMusano worked in the parts department. GeneralCounsel's projection of gross backpay is based on theaverage weekly adjusted hours of incumbent parts depart-ment employees Mark Schmidt and Kenneth Ruppel untilRuppel's termination on or about December 20, andthereafter on Schmidt's adjusted weekly hours.'0In itsanswer, the Company contended that Schmidt and Ruppelwere not comparable employees because Schmidt wasallegedly managerial or supervisory, and because bothwere allegedly senior to Musano. The Company contendsthat Greg Wolf, who was hired shortly after Ruppel'stermination, and who worked for the Company for about 3weeks, is a comparable employee. The Company failed topresent any evidence to show that Schmidt was managerialor supervisory. Zagarek admitted that Harry Wachtermanaged the parts department, which consisted of two tofive employees." In fact, the Company's supervisory andmanagerial personnel during the backpay period consistedof Morris Zagarek, who personally managed the salesdepartment, his son, Phillip, who managed the servicedepartment, his wife, Esther, who managed the office,Wachter, and Ted Port, manager of the mail room. In viewof the small size of the Company's work force, it is unlikelythat the Company would have maintained a largermanagerial or supervisory complement. Additional evi-dence in this regard will be discussed in connection withthe service and sales department employees. As for Ruppel,he was junior to Musano. Ruppel worked for the Companyfrom September to December 1973, when he quit to takeanother job. Ruppel returned to the Company in June 1974as a new employee. Musano began with the Company on9 In view of my findings, infra with respect to the individual discrimina-tees. I have not found it necessary to determine whether and to what extentthe Company actually carried out this 3 to 2 formula. Indeed, theterminations in August would have made it unnecessary for the Company toresort to such a formula. However, the Administrative Law Judge's findingsconcerning the formula, together with other evidence, including the absenceof economic layoffs during the backpay period, demonstrates that, absentthe discrimination against them, it is unlikely that the discriminatees wouldhave been laid offduring the backpay period.so That is. "adjusted" to credit 1-1/2 hours for each hour worked above40 hours per week.I I The Administrative Law Judge noted, in the unfair labor practice case,that in their meeting on August 28 the Union opined that Schmidt was asupervisor, but the Company disagreed. The Administrative Law Judgetentatively included Schmidt in the unit.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 30, 1974, and worked continuously until his termina-tion.'2Moreover, as indicated, the Company did not followseniority in layoffs, and also attempted to spread the workamong its employees during the off-season. Therefore, Ifind that Schmidt and Ruppel are appropriate comparableemployees.The remaining question is whether backpay should bereduced on the theory that the injection of Musano into thework force would have proportionately reduced theworking hours of each of the parts department employees. Ifind this approach to be without merit in the circumstancesof this case. As indicated, the Company's busy seasonprobably extended to about mid-November. The Companyfound it necessary to hire David Lew, who worked full timein the department in late October and early November.Any diminution of backpay following the termination ofRuppel would plainly not be warranted, for as indicated,Ruppel was not terminated for lack of work, but ratherbecause he was not willing to put in enough overtime tosatisfy the Company. That leaves in question a period ofabout 5 weeks from mid-November to mid-December.However, throughout the backpay period, ManagerWachter was consistently working well in excess of 50hours per week. Additionally, according to Zagarek, he andhis son were each regularly devoting 90 hours per week tovarious facets of the business. It may fairly be inferred thatthese managerial personnel performed some of the workwhich had previously been performed by Musano. I findthe specification to be correct as to Musano.2. Stewart Lilker and Robert SiegfriedLilker and Siegfried worked in the service department.General Counsel's projection of gross backpay is based onthe average weekly adjusted hours of incumbent servicedepartment personnel Robert Maroglio, David Baldasara,Jeff O'Donnell, and Jay Wilkner, when they were fullyemployed. The Company contends that the first three werenot comparable employees because allegedly, Marogliowas managerial or supervisory, and Baldasara andO'Donnell were employed in an apprenticeship programwhich precluded their layoff or reduction below a 40-hourworkweek. The Company contends that Wilkner andRobert Janelli, who were hired on September 21 andOctober 12, respectively, were comparable employees.From April 14 to August 16, 1974, the service depart-ment, in addition to Phil Zagarek, contained threeemployees (Lilker, Siegfried, and Maroglio). Baldasara,who was hired on August 16, became the fourth depart-ment employee. Within a month of the unlawful termina-tions of Lilker and Siegfried, the department returned to acomplement of four employees with the addition ofWilkner and O'Donnell. O'Donnell had originally beenhired by the Company on April 1, 1974, before Lilker butafter Siegfried. Baldasara was replaced by Janelli, whoworked until the end of November. Thereafter, there werethree employees in the department until January 25, whena fourth, one Doyno, was hired, and all four (Maroglio,O'Donnell, Wilkner, and Doyno) continued to work12 Similarly, the fact that employee David Lew had worked for theCompany in 1973 did not make him senior to Musano. Lew worked in theparts department for about 3 weeks in October and November.through the balance of the backpay period. All of theemployees during the backpay period worked full time; i.e.,usually at least a 40-hour week. In short, except for thebrief period of time it took to replace Lilker and Siegfried,the department never dropped below its peak seasoncomplement of three employees, and during most of thebackpay period there were four employees.Morris Zagarek testified that he appointed Maroglio asshop foreman, effective September I, and subsequentlypromoted him to "plant manager" in January, whenDoyno allegedly became manager of the service depart-ment. Zagarek explained away his son Phillip by testifyingthat he had only been the "acting" service manager.Zagarek never did explain what Maroglio did afterSeptember 1 that he had not done before, or why it wasnecessary to create a new supervisory position for adepartment with one remaining employee, or to create yetanother supervisory position, in January, both positionshaving been created during what Zagarek characterized asthe slow season. Zagarek's facile production of a self-serving memorandum concerning Maroglio's alleged ap-pointment in August, was similar to his production ofanother questionable memo in the unfair labor practicecase, with reference to the unlawful terminations. Asindicated, I find that Phillip Zagarek supervised the servicedepartment, and that there were no other supervisory ormanagerial personnel in the department.As for Baldasara, he was never enrolled under the VAapprenticeship training program. Baldasara testified in theunfair labor practice case, on November 13, that he hadbeen hired by Zagarek to work under the program but that"it didn't go" and that he never started under the program.At that same hearing, Zagarek testified that Baldasara wasthe only employee working under the program. In thepresent hearing Zagarek produced a form of agreementwhich purported to cover O'Donnell under the program.However, the document indicated that O'Donnell beganworking on October 5, 1974, but that his program was notregistered with and approved by the New York StateDepartment of Labor, which administers such programs,until April 10, 1975, well after the backpay period.Moreover, I find the Company's arguments to be withoutmerit for several additional reasons. First, as O'Donnellcame into the department after Lilker and Siegfried wereterminated, and, indeed, replaced one of them, theCompany cannot utilize this or any similar program as ashield to immunize itself against backpay liability. Second,the number of employees in the department during thebackpay period, and their hours' of work, discussed above,indicate that O'Donnell probably would have been work-ing full time, whether or not he was enrolled under atraining program. Third, as testified by Henry Witte, areasupervisor of the program, apprentices are expected towork 40 hours per week if work is available, but theemployer cannot be compelled to give them work which hedoes not have. Indeed, the form agreement covering eachapprentice expressly states on its face that "Layoff for lackof work does not require an advance notice." '3t3 Consequently. I do not credit the uncorroborated testimony ofZagarek that Department of Labor auditors (conveniently unidentified byname) told him and his wife that the program required a minimum of 4084 HONDA OF MINEOLAIn sum, I find that Maroglio, Baldasara, O'Donnell, andWilkner, when fully employed, were appropriate compara-ble employees. I further find, upon consideration of theforegoing evidence, including the size of the servicedepartment and the working hours of incumbent personnelduring the backpay period, that the average weeklyadjusted hours of the comparable employees constitute anappropriate standard for computing the gross backpay ofLilker and Siegfried.3. David Kocivar, Thomas Dodge, and DarioArditoFrom June 8 until the unlawful terminations, the salesdepartment consisted of Kocivar, Dodge, Ardito, andWilliam Dowling. Dowling was a part-time employee, butworked full time in the summer during July, August, andearly September. Thereafter he worked on a part-time basis(ranging from 6 to 26 hours per week) through the backpayperiod. The three discriminatees were full-time employees.On September 14, the Company hired Marc Frantham as afull-time sales employee. Richard Saunders began workingas a full-time sales employee on or about October 21, andFrantham was terminated at the end of the same weekbecause Zagarek was dissatisfied with his work. Saunderscontinued until about January 11, and about 2 weeks laterhe was replaced by Bruce Lederer, who worked as a full-time employee through the balance of the backpay period.John Ryan and Barry Riffle were hired on August 26 andSeptember 11, respectively, and continued to work on apart-time basis throughout the backpay period. Theircombined weekly hours ranged from a low of 18 hours to ahigh of 51 hours, and totaled more than 40 hours during 10of the 27 weeks of the backpay period commencing withthe week ending September 14. One Schultz worked 54hours in sales during the week ending August 31, andthereafter worked part time for 7 of the next 8 weeks. OneSignoli(?) worked 25 hours during the week ending August31. Together the working hours of these part-time employ-ees (excluding Dowling) were approximately equal to two-thirds of the hours put in by each of the full-timeemployees discussed above, the ratio being greater inOctober and March, but less during most of the winterweeks. In addition, the Company employed other full-timesales help at various times during the backpay period. OneSchrock worked 6 weeks and part of a seventh week, oneLowe a total of about 3 weeks, one Gorry for 6 weeks andmost of a seventh week, Jeff Gordon for 2 weeks and mostof a third week, and John Malloy for 2 weeks. In sum, thehours put in by these five employees were roughlyequivalent to that of one full-time employee during three-fourths of the backpay period. Overall, in terms of workinghours, the three discriminatees were replaced in a ratio ofslightly under 3 to 2-1/2 employees.hours' work per week. Indeed. Zagarek contradicted himself by subsequent.ly testifying that he never discussed the matter of less than 40 hours' work.Rather. I credit the testimony of Witte that his department normally informsemployers that they may lay off apprentices for lack of work. Thederegistration decision involving Teamsters Local 363, cited by theCompany. did not involve any charges or findings concerning inadequatehours of work.General Counsel's projection of gross backpay is basedon the average adjusted weekly hours of Frantham,Saunders, and Lederer, when they were fully employed,and for the first 2 weeks of the backpay period, on theaverage weekly hours worked by the discriminatees in theprediscrimination period from April through August 1974.General Counsel contends that Dowling is not a compara-ble employee because of his part-time status. I agree. In itsanswer, the Company asserted that Saunders and Ledererwere not comparable because they were managerial orsupervisory. Thereafter, apparently recognizing some in-herent inconsistency in this position, Zagarek in histestimony broadened this assertion to encompass Frant-ham. Zagarek made sweeping assertions concerning thealleged supervisory or managerial responsibilities of theseshort-term employees, which he was unable to support byspecific evidence. His recitation of their actual dutiesindicated that those duties were of a routine nature and nodifferent than those performed by other sales departmentpersonnel. Frantham was paid less than Kocivar, andSaunders the same as Kocivar. In the unfair labor practicecase, the Company had unsuccessfully attempted to provethat Kocivar was a supervisor or management trainee; i.e.,a contention similar to that made in the present case withrespect to the replacements. I find incredible Zagarek'stestimony that these new hires, including one who wasostensibly not qualified, had to direct Dowling, who hadbeen working for the Company for over a year, in thespecifics of his work. I find it equally incredible thatFrantham would have recommended that Dowling bereplaced, or that Zagarek would have taken such asuggestion seriously had it been made. In sum, I find thatFrantham, Saunders, and Lederer are comparable employ-ees for backpay purposes. I further find no basis fordiminution of gross backpay. Although, as indicated, thediscriminatees were replaced in a ratio of approximately 3to 2-1/2 employees when viewed in terms of hours worked,the inference is warranted, and I so find, that Morris andPhillip Zagarek performed some of the work which hadbeen previously performed by the discriminatees. There-fore, I find the backpay specification to be correct in thecomputation of gross backpay.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14Respondent, Two Wheel Corp. d/b/a Honda of Mineo-la, Mineola, New York, its officers, agents, successors, andassigns, shall make whole Glenn Musano, Stewart Lilker,Robert Siegfried, David Kocivar, Thomas Dodge, andDario Ardito, by paying them the amount set forth belowopposite their name, plus interest thereon accrued to thedate of payment at the rate of 6 percent per annum14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomputed in the manner set forth in Isis Plumbing & Robert SiegfriedHeating Co., 138 NLRB 716 (1962), less tax withholdings David Kocivarrequired by Federal and state Law: Stewart LilkerThomas DodgeGlenn Musano $4,075.00 Dario Ardito863,275.175,362.502,754.754,509.251,731.00